DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 11/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (JP 2016058735, see English translation provided).
Regarding claim 1, Asano meets the claimed, An imprint apparatus that forms an imprint material on a substrate using a mold, (Asano [0016] describes an imprint apparatus 1 that forms a pattern on an uncured resin 14 with a mold 8) the imprint apparatus comprising: a light irradiator (Asano [0017] describes the imprint apparatus includes a light irradiation unit 2) configured to irradiate the substrate with light that changes a viscosity of the imprint material without curing the imprint material; (Asano [0038] and [0040] describe the light irradiation unit applies a preliminary exposure to the resin to increase the viscoelasticity or viscosity/shear force of the resin but not cure it) a supplier configured to supply the imprint material onto the substrate; (Asano [0038] describes a coating part 5 applies resin to the wafer substrate) and a controller configured to, after controlling a supply process of supplying the imprint material to a plurality of shot regions in the substrate, (Asano [0038] describes the control part 7 controls the resin application step, [0030] Figure 2 shows multiple previously applied regions) control a forming process of forming the imprint material using the mold and curing the imprint material for each of the plurality of shot regions, (Asano [0038] describes the control part 7 brings the mold into contact with the resin and controls the irradiation part to cure the resin) wherein the supply process includes first processing of sequentially supplying the imprint material to the plurality of shot regions by the supplier, (Asano [0030] describes previous patterns are formed on the wafer) and second processing of changing the viscosity of the imprint material by irradiating, with the light by the light irradiator (Asano [0038] describes changing the viscoelasticity of the resin in the shot areas via a preliminary irradiation step.) a shot region to which the imprint material has been supplied (Asano [0038] describes the preliminary irradiation happens on a single shot area at a time and is then repeated a plurality of times to produce a plurality of patterns, see step S7).
Regarding claim 2, Asano meets the claimed, The apparatus according to claim 1, wherein the controller is configured to perform the second processing in parallel with the first processing during the supply process (Asano [0038] describes the preliminary irradiation occur alongside each other.)
Regarding claim 3, Asano meets the claimed, The apparatus according to claim 1, wherein the controller is configured to: control the first processing such that the imprint material is sequentially supplied to the plurality of shot regions while moving the substrate;(Asano [0038] describes the control part drives the stage to be coated by the coating part) and control, during controlling the first processing, the second processing such that at a timing when the shot region, to which the imprint material has been supplied, is arranged at a light irradiation position of the light irradiator, the shot region is irradiated with the light (Asano [0038] describes that the control part also controls the preliminary exposure of the resin, it is inherent that the shot area is “at a light irradiation position” if the shot area is being irradiated. It is also inherent that this occurs at some time.)
Regarding claim 4, Asano meets the claimed, The apparatus according to claim 1, wherein the controller is configured to control the supply process such that a time interval from supply of the imprint material by the supplier to irradiation of the light by the light irradiator falls within a target range (Asano [0045] describes that the preliminary exposure occurs at a timing, “target range” of either before or after stamping once the patterned is aligned.)
Regarding claim 6, Asano meets the claimed, The apparatus according to claim 1, wherein in the supply process, the controller is configured to control the light irradiator so as to selectively irradiate, with the light, the shot region to which the imprint material has been supplied (Asano [0038] describes the preliminary irradiation happens on a single shot area at a time and is then repeated a plurality of times to produce a plurality of patterns.)
The apparatus according to claim 1, wherein in the supply process, the light irradiator is configured to irradiate the substrate with light that increases the viscosity of the imprint material without curing the imprint material (Asano [0038] and [0040] describes that the preliminary irradiation increases the viscoelasticity and increases the viscosity coefficient.)
Regarding claim 10, Asano meets the claimed, The apparatus according to claim 1, wherein in a case where the supplier is arranged on a side of a first direction of the light irradiator and the plurality of shot regions are arrayed along the first direction, (Asano [0038] and Figure 2A show the coating part 5 to the positive x direction of the light irradiation part 2 and the shot areas 20 are along that direction) the controller is configured to control the supply process such that the imprint material is supplied to the plurality of shot regions in an order along the first direction (Asano [0025] describes the stage driving mechanism 17 moves in the x, y, and z directions and Asano [0038] describes the shot area is positioned under the coating part 5 by the control part 7 and is then moved again (positive x direction) to the irradiation part 2.) 
Regarding claim 13, Asano meets the claimed, The apparatus according to claim 1, wherein in the molding process, the light irradiator is further configured to irradiate the substrate with light that cures the imprint material (Asano [0038] describes that the light irradiation part 2 also provides regular ultraviolet rays to cure the resin in a curing process.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Asano.
Regarding claim 9, the embodiment in Asano [0038] only describes increasing the viscoelasticity and the viscosity coefficient and does not meet the claimed, The apparatus according to claim 1, wherein in the supply process, the light irradiator is configured to irradiate the substrate with light that decreases the viscosity of the imprint material.  However, the embodiment in Asano [0060]-[0061] describes that the light irradiation unit 2 can irradiate the resin with a different wavelength of light during the preliminary exposure to heat the resin and not cure it.  Heating the resin would decrease the viscosity. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the preliminary exposure that increases the viscosity as described in Asano to decrease the viscosity via heating in order to shape correct the wafer and prevent bubbles in the patterned part, see Asano [0060] and [0029].

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asano modified by Mikami (US 2013/0078820).
Regarding claim 5, Asano does not describe the timing between the supplying and irradiation as constant and does not meet the claimed, The apparatus according to claim 1, wherein the controller is configured to control the supply process such that a time interval from supply of the imprint material by the supplier to irradiation of the light by the light irradiator is constant among the plurality of shot regions.  
Analogous in the field of imprinting, Mikami does not explicitly meet the claimed, The apparatus according to claim 1, wherein the controller is configured to control the supply process such that a time interval from supply of the imprint material by the supplier to irradiation of the light by the light irradiator is constant among the plurality of shot regions however, Mikami [0042]-[0043] describes that the edge regions of the resist should be irradiated immediately to avoid unwanted spreading. Immediate radiation would be constant across all the shot regions. 
The courts have held that applying a known technique to improve a similar device in the same way would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art to apply the technique of immediately irradiating the resist material in order to prevent the resist material from spreading, see Mikami [0043].
Regarding claim 7,  Asano does not describe irradiating the peripheral edge portion and does not meet the claimed, The apparatus according to claim 6, wherein in the supply process, the controller is configured to control the light irradiator so as to irradiate, with the light, a peripheral edge portion of the shot region to which the imprint material has been supplied.  
Analogous in the field of imprinting, Mikami meets the claimed, The apparatus according to claim 6, wherein in the supply process, the controller is configured to control the light irradiator so as to irradiate, with the light, a peripheral edge portion of the shot region to which the imprint material has been supplied (Mikami [0045] describes applying UV light to an outer peripheral portion of a resist shot.)
It would have been obvious to a person of ordinary skill in the art to modify the location of where the preliminary irradiation of Asano takes place to be the outer peripheral portion of the resist as described in Mikami in order to prevent the resist from protruding outward when the mold template is pressed onto the resist, see Mikami [0045].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asano modified by Nakagawa (US 2015/0042012).
Regarding claim 11, Asano does not meet the claimed, The apparatus according to claim 10, wherein the controller is configured- 20 -10209785US01/P220-0755US to control the forming process such that forming the imprint material is performed for the plurality of shot regions in an order along a second direction opposite to the first direction.
Analogous in the field of imprint apparatus, Nakagawa meets the claimed, The apparatus according to claim 10, wherein the controller is configured  to control the forming process such that forming the imprint material is performed for the plurality of shot regions in an order along a second direction opposite to the first direction (Nakagawa [0044] and Figures 7A-7G describe a process where a discharge unit 24 applies a resin 10 to a plurality of shot regions 30a, 30b, while the substrate is moving in the negative x direction. Then the substrate is moved back in the positive x direction where it is pressed by the mold 8.)
The courts have held that a simple substitution of one known element for another to obtain predictable results would have been obvious to a person or ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the lithography apparatus of Asano by performing the forming process in the reverse direction as described in Nakagawa to yield the predictable result of forming patterns on the shot regions while preventing bubbles from forming in the patterned mold, see Nakagawa [0032], [0033] and Asano [0021].
, The apparatus according to claim 10, wherein the controller is configured to control the forming process such that forming the imprint material is started from a shot region to which the imprint material has been supplied last among the plurality of shot regions (Nakagawa [0044] describes the target shot region 30b is deposited last after shot region 30a (see Figure 7A) but imprinted before 30a.)
The courts have held that a simple substitution of one known element for another to obtain predictable results would have been obvious to a person or ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the lithography apparatus of Asano by performing the forming process in the reverse order as described in Nakagawa in order to yield the predictable result of forming patterns on the shot regions while preventing bubbles from forming in the patterned mold, see Nakagawa [0032], [0033] and Asano [0021].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744